Citation Nr: 1430060	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, status post arthroplasty of the right knee (hereinafter "right knee disability").

4.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee (hereinafter "left knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1998 and from January 1999 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a Travel Board hearing in January 2011.  A transcript of the hearing is of record.

The Board issued a decision in September 2012, in which it denied entitlement to service connection for a right shoulder disorder and remanded the issues of entitlement to service connection for bilateral pes planus and initial ratings in excess of 10 percent for right and left knee disorders for further development.  

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court vacated the portion of the Board decision denying service connection for a right shoulder disorder and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion). 

Therefore, the issue of entitlement to service connection for a right shoulder which is the issue of the Joint Motion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

Moreover, the requested development with respect to the remanded claims of entitlement to service connection for bilateral pes planus and for entitlement to initial ratings in excess of 10 percent for right and left knee disorders have also been completed and those issues have also been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's current bilateral pes planus was incurred during active duty service.

2.  The preponderance of the evidence does not show limitation of flexion of the right knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability. 

3.  The preponderance of the evidence does not show limitation of flexion of the left knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for a rating higher than 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2013).

3.  The criteria for a rating higher than 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board's decision herein to grant service connection for bilateral pes planus is a full grant of the benefit sought on appeal, no further action is required to comply with the VCAA with respect to this claim.

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected right and left knee disabilities arise from his disagreement with the initial disability ratings assigned to these conditions following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the September 2012 remand, the Veteran was afforded a VA examination in November 2012.  The Board notes that the examination was adequate as it was based on a thorough physical examination and fully addressed the rating criteria that are relevant to rating the Veteran's disabilities on appeal.  Therefore, the Board finds that the September 2012 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he suffers from pes planus which began in service.

The Veteran was diagnosed with bilateral pes planus in service.  In November 1995, the Veteran was continued on a permanent profile due to his pes planus.  March 2001 and October 2005 service treatment records document bilateral, symptomatic pes planus.  

On VA examination January 2009, the examiner indicated that he not review the claims file and ultimately concluded that the Veteran did not have pes planus.

The Veteran underwent a VA in November 2012 and was diagnosed with bilateral pes planus, however, the examiner concluded that the condition was less likely than not caused by or incurred in service.  The rationale provided was that current x-rays revealed a diagnosis of pes planus but there was no such evidence of pes planus on x-rays taken in 2009.  Therefore, the examiner concluded that the Veteran's pes planus occurred after 2009.   

Service connection is warranted for a disability first incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of bilateral pes planus.  The first medical evidence of bilateral pes planus comes from service treatment records.  No reported history of pes planus prior to service was provided.  The Veteran has continuously reported bilateral foot problems since active duty service.  The Board acknowledges that the VA examinations of record are not supportive of the Veteran's claim, however, both examination reports do not reflect a review of the Veteran's service treatment records which, as noted above, clearly show multiple diagnoses of bilateral pes planus.  As such, the Board finds the VA medical opinions to be of no probative value.  

In sum, the evidence of record shows that the Veteran's bilateral pes planus was incurred in service, and that he has a current disability of bilateral pes planus. Therefore, service connection is warranted for bilateral pes planus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right and left knee disabilities have been rated by the RO under Diagnostic Codes 5010-5260.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

A March 2008 private operative report shows that the Veteran underwent arthroscopy of the right knee, a partial lateral meniscotomy and chrondroplasty of the medial femoral condyle and patella. 

On VA examination in January 2009, the Veteran complained of giving way, instability, pain, stiffness and weakness in the knees.  He also reported decreased speed of joint motion and episodes of dislocation or subluxation several times a week.  He denied any incoordination, locking episodes or effusion of the knees.  He indicated that there was tenderness in the knees.  He denied that the motion of the joints was affected or that there were any flare-ups of joint disease.  He denied constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He was able to stand for up to one hour and denied any limitation on walking.  He always used an orthotic insert.  

Physical examination revealed that his gait was normal.  There was no evidence of abnormal weight bearing.  Flexion of the left knee was from 0 to 140 degrees.  Left knee extension was to 0 degrees.  Flexion of the right knee was from 0 to 140 degrees.  Right knee extension was to 0 degrees.  There was no objective evidence of pain with active motion or after three repetitions of range of motion of either the left or right knee.  There was no evidence of joint ankylosis.         

On VA examination in November 2012, the Veteran reported flare-ups of both knees which resulted in more limited motion.  Flexion of the right knee was to 95 degrees with objective evidence of painful motion beginning at 95 degrees.  Extension of the right knee was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 95 degrees with objective evidence of painful motion beginning at 95 degrees.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive use testing, right knee flexion was to 95 degrees and extension was to 0 degrees.  Post-repetitive use testing of the left knee revealed flexion to 95 degrees and extension to 0 degrees.  There was no additional limitation in range of motion of the knees.  There was functional loss of the knees which consisted of pain and less movement than normal.  There was tenderness to palpation of the right knee.  Muscle strength testing was normal for both knees.  Joint stability tests were normal for both knees.  Posterior drawer test was normal for both knees.  There was no medial-lateral instability of either knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran's bilateral knee condition affected his employment in that the Veteran has to take frequent rest periods due to pain in the knees.   

The Board finds that a rating greater than 10 percent for the service-connected right and left knee disabilities is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  Flexion of both knees was to 140 degrees with no objective evidence of painful motion on VA examination in January 2009.  On VA examination in November 2012, flexion of the right knee was to 95 degrees with pain beginning at 95 degrees and extension was to 0 degrees.  Flexion of the left knee was to 95 degrees with pain beginning at 95 degrees and extension was to 0 degrees.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

As for instability, although the Veteran contends that he experiences giving way of the knees, the VA examination reports do not reveal any objective evidence of instability of either knee.  Thus, the Board finds the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  Thus, a separate rating based on recurrent subluxation or lateral instability of the right and left knees under Diagnostic Code 5257 is not warranted. 

As there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent in either knee.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain and weakness are adequately addressed by the 10 percent ratings presently assigned. 

In summary, the Board finds that initial evaluations in excess of 10 percent are not warranted for either knee at any time during the course of the appeal.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service-connected right and left knee disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to an initial disability rating in excess of 10 percent for right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee disability is denied.


REMAND

The Veteran contends that he has a right shoulder disorder which began in active service.  

In its September 2012 decision, the Board determined that the competent evidence of record did not indicate that the Veteran currently has a right shoulder disorder.  In making the determination, the Board relied on the opinion provided by a VA examiner in January 2009 in which the examiner provided a diagnosis of right shoulder pain but a right shoulder disability was not diagnosed.   See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone is not a disability for which service connection may be granted). 

The parties to the Joint Motion found that the January 2009 VA opinion was inadequate because the examiner did not review the claims folder prior to rendering the diagnosis.  In this respect, the Joint Motion noted that the Veteran's service treatment records reflect several complaints pertaining to his right shoulder, including positive test results and clinical records addressing a right shoulder disability, which were missed by the VA examiner because the claims file had not been reviewed.  Accordingly, it was determined that it was an error for the Board to rely on the January 2009 medical opinion in reaching its decision.  

In light of the Court's finding that the January 2009 VA opinion was inadequate, the Board finds that a remand is warranted in order to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination in order to determine the nature and etiology of any right shoulder disorder.  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any right shoulder disorder identified.  In addition, the examiner should provide an opinion as to the following question: 

Is it at least as likely as not (50 percent probability) that any current right shoulder disorder had its onset in service or is otherwise related to service?  The examiner should provide the medical basis for the conclusion reached.

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.) 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


